UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A/A Amendment No. 1 For Registration of Certain Classes of Securities Pursuant to Section 12(b) or (g) of The Securities Exchange Act of 1934 GENERAL FINANCE CORPORATION (Exact name of registrant as specified in its charter) Delaware (State of incorporation or organization) 32-0163571 (I.R.S. Employer Identification No.) 39 East Union Street, Pasadena, California (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered: 9.00% Series C Cumulative Redeemable Perpetual Preferred Stock, par value $0.0001 per share Name of each Exchange on which each class is to be registered: The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. þ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.o Securities Act registration file number to which this form relates: 333-187687 Securities to be registered pursuant to Section 12(g) of the Act: None INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. A description of the 9.00% Series C Cumulative Redeemable Perpetual Preferred Stock of General Finance Corporation (“GFN”) to be registered pursuant to this Form 8-A is contained in the “Description of Series C Preferred Stock in this Offering” in Amendment No. 3 to the Registration Statement on Form S-1 of GFN (File No. 333-187687) filed with the Securities and Exchange Commission on May 3, 2013, and is incorporated herein by reference. Any prospectus or prospectus supplement to said Registration Statement that includes such description and that is subsequently filed is also incorporated herein by reference. Item 2. Exhibits. Exhibit No. Description Amended and Restated Certificate of Incorporation filed April4, 2006 (incorporated by reference to Exhibit3.1 of Registrant’s FormS-1, File No.333-129830). Amended and Restated Bylaws as of October 30, 2007 (incorporated by reference to Exhibit3.2 of Registrant’s Form10-Q for the quarter ended September 30, 2007). Certificate of Designations, Preferences and Rights of 9.00% Series C Cumulative Redeemable Perpetual Preferred Stock (incorporated by reference to Exhibit3.7 of Registrant’s Amendment No. 2 to FormS-1, File No.333-187687 filed on May 3, 2013). Specimen Series C Cumulative Redeemable Perpetual Preferred Stock Certificate SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. GENERAL FINANCE CORPORATION Dated: May 15, 2013 By: /s/ Christopher A. Wilson Christopher A. Wilson General Counsel, Vice President & Secretary 1 EXHIBIT INDEX Exhibit Number Description Amended and Restated Certificate of Incorporation filed April4, 2006 (incorporated by reference to Exhibit3.1 of Registrant’s FormS-1, File No.333-129830). Amended and Restated Bylaws as of October 30, 2007 (incorporated by reference to Exhibit3.2 of Registrant’s Form10-Q for the quarter ended September 30, 2007). Certificate of Designations, Preferences and Rights of 9.00% Series C Cumulative Redeemable Perpetual Preferred Stock (incorporated by reference to Exhibit3.7 of Registrant’s Amendment No. 2 to FormS-1, File No.333-187687 filed on May 3, 2013). Specimen Series C Cumulative Redeemable Perpetual Preferred Stock Certificate 2
